OPINIÓN DISIDENTE
DEL JUBE ASOCIADO SEÑOR. CORDOVA DAVILA
En la opinión de la mayoría se dice que £ ‘ puede aceptarse que por la Resolución Conjunta No. 13, de 1928, Leyes de 1928, pág. 731, se creó el cargo para el que fue nombrado el peticionario el 19 de abril de 1928, pero no que la creación lo fuera de modo independiente y permanente.” Acerca de la creación y existencia del cargo no puede haber duda. Para la creación de un cargo no es necesario que la Legislatura declare en palabras expresas su pensamiento. El uso de cualquier lenguaje que evidentemente demuestre la intención legislativa es suficiente para que el cargo se considere creado.
La Resolución Conjunta No. 13, aprobada en 1928, ex-presa la necesidad de pagar un empleado en Tesorería que se dedique única y exclusivamente a llevar la contabilidad y la inspección de toda la gasolina que se importe, fabrique o produzca en Puerto Rico, y en su artículo primero autoriza al Comisionado del Interior a nombrar un empleado con cargo a este fondo, quien llevará a cabo el trabajo mencio-nado. En su artículo segundo dicha Resolución autoriza al Tesorero y al Auditor de Puerto Rico para que paguen del *280fondo para el asfaltado de las carreteras insulares $2,000 annales al empleado que nombre el Comisionado del Interior para llevar la contabilidad e inspeccionar toda la gasolina que se importe, fabrique o se venda para el consumo, o que de otro' modo se disponga de ella en Puerto Pico. Las pala-bras del estatuto bastan para determinar la creación del cargo referido. La jurisprudencia es clara sobre este particular. En el caso de Ryan v. Riley, 65 Cal. App. 181, 223 Pac. 1027, la corte, examinando una disposición no tan precisa- y categó-rica como la que estamos discutiendo, se expresó en los si-guientes términos:
"¿Crea la primera subdivisión de la sección 30 de la Ley sobre Vehículos de Motor el cargo de funcionario de tráfico? La referida sección dice así:
“ ‘El jefe de la división de vehículos de motor queda por la pre-sente autorizado para nombrar todos los inspectores estaduales en general y además un número suficiente de inspectores del estado y funcionario de tráfico para hacer efectivas las disposiciones de esta ley en cada uno de los condados del estado,’ etc.
“A primera vista, podría aparecer dudosa la creación del cargo referido, pero si se examina e investiga con mayor amplitud, parece claro que el lenguaje usado trasmite e incorpora la intención de la legislatura de dar existencia a dicho cargo, a pesar de que las fun-ciones del mismo han de ser solamente deducidas de los términos generales de la sección, o sea de las palabras ‘para hacer efectivas las disposiciones de la Ley de Vehículos de Motor’ y de que el número de personas ejerciendo las funciones de tal cargo o que están para ejercerlo no ha sido específicamente determinado.
“No es necesario ningún lenguaje especial para la creación de un cargo público. Es bastante si la intención de la Legislatura se manifiesta así por el lenguaje usado. Childs v. State, 4 Okl. Cr. 474, 113 Pac. 545, 33 L.R.A. (N. S.) 563. Que el lenguaje usado en la primera subdivisión de la sección 30 de la ley sobre Vehículos de Motor manifiesta con suficiencia la intención de la legislatura para crear el cargo de funcionario de tráfico está sostenido por el caso de Scott v. Boyle, 164 Cal. 321, 128 Pac. 941, en que una ley de la legislatura aprobada en marzo 18 de 1911 se consideró bastante para *281crear la posición de sellador de pesas y medidas. La sección 4a. de dicha ley dice así:
“ ‘Los respectivos condados, ciudades incorporadas, pueblos incor-porados, y ciudades y condados del estado, quedan por la presente autorizados para nombrar selladores (sealers) de pesas y medidas.’
“Podríamos ofrecer otros ejemplos, pero nos parece que con los que hemos citado anteriormente es bastante.’’
No podemos aceptar el criterio expuesto en la opinión de la mayoría de que la existencia de ese cargo se hiciese depender de la Ley No. 8 de 1927, Leyes de 1927, pág. 421. El fondo para el asfaltado de las carreteras insulares fué creado por el artículo segundo de la Ley No. 52 de 1925, “para im-poner una contribución de 2 centavos a cada galón de gaso-lina, etc.” El referido artículo dice que el dinero recaudado por el Tesorero de Puerto Pico por concepto del impuesto creado por la ley, será depositado en un fondo especial que se denominará “Pondo para el asfaltado de las Carreteras de Puerto Pico”, y se aplicará única y exclusivamente al as-faltado de las carreteras insulares. Esta ley fué enmendada por la Ley No. 8 de 1927, que aumentó el impuesto sobre la gasolina a 4 centavos por galón. En 1928, o sea tres años después de creado el fondo especial, se creó el cargo para llevar la contabilidad y la inspección de toda la gasolina que se importe, fabrique o produzca en Puerto Pico. Si se exa-mina cuidadosamente la resolución conjunta No. 13, de 1928, se verá que la existencia del fondo de la gasolina no es la que determina la creación del cargo, sino la necesidad de de-signar un empleado en la Tesorería Insular que se encargue de cobrar el impuesto de la gasolina y se dedique única y ex-clusivamente a llevar la contabilidad y la inspección de toda la gasolina que se importe, fabrique o produzca en Puerto Pico. Es evidente que esta necesidad nada tiene que ver con el destino que se dé ai dinero recaudado. Para los efectos del cobro, de la contabilidad y de la inspección, lo mismo da que el dinero recaudado vaya a un fondo especial o que se confunda con los fondos generales del Tesoro Insular. La *282necesidad de esta labor no desaparece por el hecho de que el producto del impuesto no se destine a formar parte de un. fondo particular. El ingreso de la contribución en los fon-dos ordinarios del Tesoro no puede tener la trascendencia de suprimir el cargo. Fué en 1930 que el impuesto sobre la gasolina pasó a formar parte de los fondos ordinarios del Tesoro en virtud de la Ley No. 12, que enmendó la Ley No. 8, aprobada en mayo 11 de 1927, enmendatoria a la vez. de la Ley No. 52 de 1925. De acuerdo con esta ley “el pro-ducto total de lo recaudado desde julio 1, 1930, a junio 30,. 1931, ingresará en los fondos ordinarios del Tesoro de Puerto Rico, y después de julio de 1931 el producto total de lo re-caudado se pondrá a disposición del Comisionado del Interior-para ser empleado por éste en la contracción, reparación y conservación de las carreteras y puentes insulares, . . . dis-poniéndose que del importe total de esta contribución ingre-sarán $30,000 anualmente, a partir del año económico 1930-31 al fondo de pensiones de la Policía Insular, etc.”
Como se ve, la contribución sobre la gasolina subsiste y el producto total de lo recaudado continúa controlado por el Comisionado del Interior, para ser empleado por éste en la construcción, reparación y conservación de las carreteras y puentes insulares. Nada dice la ley que antecede acerca del cargo creado para la contabilidad e inspección de la gasolina,, pero en 1931 la Legislatura aprobó la Ley No. 40, que aumenta la contribución sobre la gasolina a 7 centavos por galón y deroga la ley No. 12, aprobada en abril 21 de 1930, y dispone que el sueldo del empleado encargado de la contabilidad e inspección de gasolina, creado por la resolución conjunta No. 13, aprobada en abril 19 de 1928, que se venía pagando del fondo especial para el asfaltado de las carreteras de Puerto Rico, continuará pagándose del producto de este im-puesto.
Esta ley últimamente aprobada pone de relieve con toda claridad cuál fué la intención de la Legislatura con respecto-a la creación del cargo referido y a la continuación del mismo. *283El legislador habla del cargo creado en virtud de la resolu-ción conjunta, aprobada en 1928, y dispone que se continúe pagando al empleado que desempeña dicbo cargo del pro-ducto de la contribución sobre la gasolina. El estudio de toda esta legislación desde sus comienzos demuestra clara-mente que este cargo jamás ba sido abolido, si es que le bemos de dar algún efecto a la letra de la ley y al pensa-miento del legislador. Se trata de estatutos in pari materia, que deben ser conjuntamente interpretados. En el caso de U. S. v. Freeman, 3 How. 562, 565, 11 L. Ed. 727, la Corte Suprema de los Estados Unidos se expresa así:
"La regla correcta de interpretación es que si diversos estatutos se refieren a la misma cosa, deben ser tomados todos en considera-ción al interpretar uno cualquiera de ellos, y es una regla estable-cida de ley que todas las leyes in pari materia deben ser tomadas conjuntamente como si se tratare de una sola ley. (Doug. 30; 2 T. R. 387, 586; 4 Maule & Selw. 210.) Si algo de lo contenido en im estatuto posterior cae dentro de la razón del estatuto anterior, se interpretará en el sentido de que cae dentro del significado de dicbo estatuto; Lord Raym. 1028; y si de un estatuto posterior in pari materia puede colegirse qué significado dió la legislatura al contesto de un estatuto anterior, ésto equivaldrá a una declaración legislativa de su significado y determinará la interpretación que debe dársele al primer estatuto. Morris v. Mellin, 6 Barn. & C., 454; 7 Id. 99. Doquiera que las palabras de un estatuto son dudosas u obscuras, debe acudirse a la intención legislativa para determinar el significado de las palabras usadas. Wimbish v. Tailbois, Plowd., 57. Algo que cae dentro de la- intención de .los redactores del esta-tuto, está dentro del estatuto de igual modo que si su contexto así lo expresara. Zouch v. Stowell, Plowd., 366. Estas citas solamente son distintas ilustraciones de la regla de que el significado legislativo puede extenderse más allá de las palabras precisas usadas en la ley, a base de la razón o motivo que indujo a la legislatura a actuar, del fin que tuvo por mira o del propósito que tuvo en mente — siendo la limitación de la regla que para extender el significado a cualquier caso no incluido en las palabras del estatuto, debe demostrarse que el caso cae dentro de la misma razón que movió al legislador y no tan sólo dentro de una razón similar. En efecto, esta corte en repe-tidas ocasiones ha actuado sobre esta regla y en los tomos en que *284aparecen publicadas sus decisiones pueden bailarse casos interpre-tando tal regla, como por ejemplo, los casos que han sido citados de las decisiones de las cortes inglesas. En 4 Dall., 14, se dice: ‘Al ser descubierta, debe prevalecer la intención legislativa, no obstante cualquier regla de hermenéutica en sentido contrario que pueda haber sido declarada por leyes anteriores.’ ”
Para nosotros es claro que el cargo no ha quedado abo-lido por el hecho de haber ingresado el producto del impuesto sobre la gasolina en los fondos ordinarios del Tesoro Insular. Las derogaciones tácitas no son favorecidas. Para que un cargo quede abolido, la intención de abolir debe ser clara y manifiesta. 46 O. J., párrafo 30, pág. 935.
La legislatura pudo por inadvertencia haber incurido en la omisión de no hacer constar expresamente que el sueldo del empleado encargado de la contabilidad e inspección de la ga-solina se pagaría como hasta entonces del producto del im-puesto, que continuaba cobrándose aunque sin constituir un fondo especial. La omisión fue subsanada al año siguiente, es decir, en la primera oportunidad que para hacerlo tuvo la Asamblea Legislativa. La Ley de 1931 no deja lugar a du-das sobre este particular. Además, un cargo puede existir aunque no se le baya asignado compensación. La Rocca v. Flynn, 177 N.E. 290. El salario es una mera incidencia del cargo, no constituye parte del mismo y no es indispensable a su existencia. Childs v. State, 4 Okla. Cr. 474, 113 Pac. 545; 22 R.C.L., pár. 217, págs. 525, 526. La legislatura, al decir en 1931 que el cargo creado por la Resolución Conjunta No. 13, aprobada en 1928, continuará pagándose del producto del impuesto sobre la gasolina, parte de la base de que dicho cargo no ha sido abolido. La asignación es específica tanto en cuanto al propósito como en cuanto a la cuantía. Las pa-labras de la ley demuestran claramente que la omisión fué accidental, sin intención alguna, y que se incurrió en ella por inadvertencia u olvido.
En el caso de Campbell v. Schmidt, 219 N.Y.S. 26, se tra-taba de una solicitud de mcmdamms para reinstalar al peti-*285cionario en las funciones de Jefe de la Penitenciaría. Se alegó que diclia plaza había sido abolida por haberse elimi-nado del presupuesto la partida para cubrir el salario del cargo del peticionario. No apareció de la prueba que se hu-biese dictado resolución alguna para abolir el referido cargo. La corte, resolviendo la cuestión planteada, se expresó así:
‘'Se establece en esta petición por los procedimientos de la Junta de Superintendentes que no se adoptó ninguna resolución por dicho organismo aboliendo formalmente el cargo de Jefe de la Penitenciaría del peticionario, que el Comité de Finanzas de dicha Junta no in-formó que tal cargo hubiese sido abolido, que la Junta de Superin-tendentes, en su presupuesto para el año 1926 omitió incluir una partida para cubrir el sueldo del peticionario, sin hacer mención de su cargo. Tales hechos han sido admitidos. La única cuestión que se ofrece a nuestra consideración es la siguiente: ¿Ha quedado abolido el referido cargo por el hecho de que el presupuesto de 1926 haya dejado de mencionar específicamente el cargo de Jefe de la Penitenciaría y de asignar una cantidad para cubrir el sueldo del peticionario ?
“El abogado no ha podido citar ninguna autoridad sobre esta cuestión. Se ha dicho que para abolir un cargo la intención de abolir de parte de la autoridad competente debe ser clara. 29 Cyc. 1368. La simple omisión de incluir el cargo en el presupuesto no parece ser una clara expresión de una intención de abolir el cargo. No implica necesariamente que tal omisión en el presupuesto fue intencional; puede haber sido accidental y sin intención. Decir que la simple omisión para disponer el pago del salario de un cargo público equivale a la abolición del mismo, está desprovisto de toda razón y de toda lógica; ciertamente no es una clara expresión de una intención de abolir el cargo.”
Repetimos que aún en la hipótesis de que pudiese haber alguna duda acerca de la existencia y continuación del cargo que desempeñara el peticionario desde que fue creado, esta duda ha debido quedar completamente desvanecida por la última ley de la Asamblea Legislativa que dispone que “él suélelo del clerh encargado de la contabilidad e inspección de gasolina, creado por la Resolución Conpmta No. 13, aprobada en abril 19, 1928, que se vema pagando del fondo especial *286para el asfaltado para las carreteras de Puerto Rico, conti-nuará pagándose del producto de este impuesto.”
Opinamos qne este caso lia debido ser devuelto a la corte inferior para procedimientos ulteriores, a fin de que la parte demandada hubiese tenido la oportunidad de aportar prueba sobre las defensas de abandono y de litis pendencia.